
	

113 HR 2432 IH: To prohibit the obligation or expenditure of funds made available to any Federal department or agency for any fiscal year to provide military assistance to any of the armed combatants in Syria absent express prior statutory authorization from Congress.
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2432
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Nolan introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the obligation or expenditure of funds made
		  available to any Federal department or agency for any fiscal year to provide
		  military assistance to any of the armed combatants in Syria absent express
		  prior statutory authorization from Congress.
	
	
		1.Prohibition on obligation and
			 expenditure of funds to provide military assistance to any of the armed
			 combatants in SyriaNone of
			 the funds made available to any Federal department or agency for any fiscal
			 year may be obligated or expended to provide military assistance to any of the
			 armed combatants in Syria absent express prior statutory authorization from
			 Congress.
		
